Citation Nr: 0123436	
Decision Date: 09/26/01    Archive Date: 10/02/01	

DOCKET NO.  94-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to compensation benefits for disability of the 
right arm under the provisions of 38 U.S.C.A. § 1151 (West 
1991).

Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970 and from January 1991 to May 1991 as part of 
Desert Shield/Desert Storm.  He also had a period of active 
duty for training to become a practical nurse from August 
1985 to August 1986.  His actual period of active reserve 
service has not been fully verified.  There are medical 
records which imply that he served in the reserves from 1983 
to at least early 1994; indeed there are medical records 
which imply that his appendicitis in 1990 was first noted 
during a period of inactive duty training (drill weekend).  
However, no claims have been made based on his possible 
reserve service and the question of whether reserve pay needs 
to be offset from his VA compensation has not been raised.  
Further verification of his reserve service is not required 
to resolve the pending issues.  

The veteran has been granted service connection for post-
traumatic stress disorder (PTSD) with major depression, 
evaluated as 100 percent disabling.  He has also been granted 
service connection for multiple joint pain due to undiagnosed 
illness, evaluated as 40 percent disabling; for 
gastrointestinal problems due to undiagnosed illness, 
evaluated as 30 percent disabling; and for otitis media of 
the right ear, evaluated as 10 percent disabling.  Service 
connection has also been granted for the following 
disabilities for which noncompensable evaluations have been 
assigned:  Hearing loss of the right ear, headaches, and 
acne.  The veteran has been evaluated as 100 percent 
disabled, effective from March 26, 1993, and he has been 
found entitled to special monthly compensation benefits, 
effective from November 1994.  

The veteran testified at a hearing before the Board sitting 
at St. Paul, Minnesota, in July 1997, and he offered 
testimony only relating to the disability of the right arm.  
His son also provided testimony.  

The veteran's claims folders contain several claims, 
statements of the case, and appeals forms.  In January 1998, 
the veteran submitted an appeals form, indicating that the 
only claims he wished to pursue, aside from the claim for 
compensation benefits for the right arm disability, were 
claims for service connection for memory loss and diarrhea, 
and an increased rating for headaches.  Subsequently, he was 
granted service connection for a gastrointestinal disability.  
The issues of service connection for a hearing loss of the 
left ear and entitlement to a compensable evaluation for 
hearing loss in the right ear are not appellate issues.

In September 1999, the Board denied the veteran's claim for 
service connection for a disability manifested by memory 
loss.  The Board denied his claim for compensation benefits 
for a right arm disability under 38 U.S.C.A. § 1151, stating 
that such claim was not well grounded.  The Board granted a 
10 percent evaluation, but not higher, for headaches.  

The veteran appealed the denial of compensation benefits for 
a disability of the right arm under 38 U.S.C.A. § 1151 and 
the claim for an increased rating for headaches to the United 
States Court of Appeals for Veterans Claims (the Court).  

In a joint motion to vacate the Board's decision, the 
Secretary of the Department of Veterans Affairs (VA) and the 
veteran agreed to vacate the Board's decision relating to the 
appeals for an increased rating for headaches and for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a disability of the right arm.  The joint motion found 
that the evidence showed that the claim for a disability of 
the right arm pursuant to the provisions of 38 U.S.C.A. 
§ 1151 was well grounded.  In addition, the joint motion 
indicated that the Board had failed to properly evaluate the 
full extent of the veteran's service-connected headaches.  
The joint remand noted that the Board had indicated that the 
evidence showed that the veteran's headaches had a dual 
etiology, that the headaches were both migraine and 
associated with his service connected psychiatric disorder 
(tension headaches).  The joint motion noted that the rating 
for headaches should and could be reviewed in the context of 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Further, the 
joint remand noted that a veteran, as a lay person is 
competent to report his own symptoms, such as the frequency 
of his headaches.  Bruce v. West, 11 Vet. App. 405, 410-11 
(1998), Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Finally, the joint remand noted that there could be "staged 
ratings," as the current appeal involved an appeal of the 
veteran's initial rating assigned for headaches.  

Thereafter, in December 2000, the Court approved the October 
2000 joint motion by the Secretary of the VA and the veteran.  
The Court vacated the Board's decision with regard to these 
two issues, further indicating that the Board should consider 
the effects of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(VCAA).  The Court order dismissed the claim for service 
connection for a disability manifested by memory loss; 
therefore that issue is no longer on appeal.  

After the September 1999 Board decision, the report of an 
additional VA examination in July 2000 for the veteran's 
headaches was added to the claims file.  A Regional Office 
(RO) rating of November 2000 continued the 10 percent rating 
for headaches.  

In March 2001, pursuant to the Court's remand, the veteran's 
attorney was advised that he could submit additional argument 
and evidence in support of the appeal.  The attorney 
submitted a brief in support of the veteran's appeal, a 
statement by the veteran relating to the frequency of his 
headaches between November 7, 2000, and December 31, 2000, 
and a statement by a chiropractor, Kenneth H. Ruf, D.C., 
relating to the disability of the right arm.  The attorney 
provided a statement that such evidence and additional 
argument should be considered by the Board without referral 
to the RO, pursuant to 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Hospital in November 
1990 for an appendectomy.  

2.  Shortly after release from the hospital, the veteran 
complained of pain and decreased sensation in the right arm.

3.  The veteran has had subjective complaints involving the 
right arm since the hospitalization in November 1990, and the 
evidence is in equipoise as to whether he has a disability of 
the right arm which is related to the VA hospitalization and 
surgery in November 1990.  

4.  The veteran has been granted service connection for both 
headaches and for a psychiatric disability as distinct 
disabilities.  He has reported that his headaches occur very 
frequently, are completely prostrating, and are productive of 
severe economic inadaptability when they occur.  


CONCLUSIONS OF LAW

1.  With resolution of all doubt in the veteran's favor, 
eligibility for a rating for possible compensation for a 
disability of the right arm resulting from VA hospitalization 
and surgery in November 1990 is established.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.358 (2000).

2.  The criteria for a rating of 50 percent for headaches, 
the maximum schedular evaluation for migraine headaches, have 
been approximated.  38 U.S.C.A. §§ 1155, 5107 (1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 8045, 
8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he developed pain and 
loss of sensation in the right arm as a result of VA 
hospitalization and surgery in November 1990.  He maintains 
that that the appendectomy in November 1990 took longer than 
normal, 
that his arms were not moved during the prolonged surgery, 
and that he incurred some nerve damage in the right arm as 
the result of positioning of the right arm during the 
surgery.  He further contends that he should receive as much 
as a 50 percent rating for his headaches because they occur 
weekly, are severely disabling, and prevent his functioning 
when they are at the most severe.

I.  Right Arm Disability

The law relating to receiving compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was changed during the 
pendency of this appeal.  The law in effect which is most 
favorable to the veteran has been applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Under 38 U.S.C.A. § 1151, the law which is most favorable to 
the veteran, provides that, where a veteran suffers an injury 
or aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical, 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  In determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical, or surgical treatment, 
it will be necessary to show that the additional disability 
is actually the results of such disease or injury, or 
aggravation of an existing disease or injury, and not merely 
coincidental therewith.  In determining that additional 
disability exists, consideration will be given to a 
comparison of the veteran's physical condition immediately 
prior to the disease or injury on which the claim of 
compensation is based, with the subsequent physical 
condition.  38 C.F.R. § 3.358.

The veteran was hospitalized at a VA facility on November 10, 
1990 with a history of right lower quadrant pain.  After 
observation, it was determined that the most likely diagnosis 
was acute appendicitis.  On November 11, 1990, an 
appendectomy was performed.  The surgery lasted two hours.  
During the surgery, the appendix appeared swollen and adhered 
to the lower part of the abdomen.  There was no perforation.  
There were no complications during the surgery.  
Postoperatively, the veteran did well, and he did well on 
succeeding days, so that he was able to be discharged on 
November 14, 1990, essentially asymptomatic.  The hospital 
clinical records show no complaints, findings, or diagnoses 
indicative of disability of the right arm.  

VA outpatient treatment reports show that on November 16, 
1990, the veteran reported that he had had numbness in the 
right shoulder through the right arm since the day he was 
discharged from the hospital.  Range of motion and strength 
in the right upper extremity was found to be normal on 
physical examination.  The diagnostic impression was 
dysesthesia of the right shoulder, in no consistent pattern, 
with intact sensation distally, questionable etiology.  The 
veteran was referred for neurological consultation.

On December 4, 1990, the veteran was seen in the neurology 
clinic, still complaining of numbness in the right upper 
extremity.  Physical examination showed no weakness in the 
right arm, with complaints of pain and numbness in the right 
shoulder and arm.  Physical examination showed some decreased 
sensation in the right upper extremity.  The diagnostic 
impression was axillary nerve sensory dysfunction.  The 
neurologist suspected that this was secondary to compression 
during surgery.

Private medical records and medical records relating to a 
period of Reserve duty in 1990 refer to complaints and 
treatment for disabilities unrelated to a disability of the 
right arm.  The veteran served on active duty from January 
1991 to May 1991.  On a report of medical history for release 
from active duty in early May 1991, the veteran reported no 
complaints relating to the right arm.  

VA outpatient treatment reports show that on July 12, 1991, 
the veteran was again seen at the neurology clinic for 
follow-up complaints of numbness in the right arm.  The 
veteran indicated that he had had some numbness in the right 
arm a few days after an appendectomy in November 1991, and 
that the problem had stayed about the same in the last few 
months.  He did not report any weakness, pain, 
fasciculations, or atrophy.  On physical examination, there 
was a full range of motion of the neck without pain.  There 
was no fasciculation or atrophy in the muscles of the back, 
arms, or shoulders.  Reflexes were brisk in the upper 
extremities, and there was no weakness in the muscles of the 
arms or hands.  The shoulders were strong.  There was no 
objective sensory loss.  Th examiner expressed the opinion 
that the veteran may have had a mild stretched lower brachial 
plexus, or perhaps a muscle at T2 or T1.  The examiner stated 
that since there was absolutely no pain or weakness, he 
recommended no treatment.

The veteran was hospitalized for two days in August 1991 for 
treatment relating to his ears, and there was no recorded 
complaints relating to the right arm.

The veteran was hospitalized at Mercy Hospital in September 
1992 through the emergency room with a history of chest pain 
and right arm pain, with transient numbness and weakness in 
the right arm.  The chest pain resolved in the emergency 
room, but the arm problem and questionable personality 
changes continued, so that he was hospitalized.  Physical 
examination on admission showed no neurological deficit.  A 
neurology consultant noted a history of intermittent numbness 
in the right arm since an appendectomy in late 1990.  
Neurological examination was essentially normal.  The 
diagnostic impression was headaches/transient numbness and 
weakness of the right arm-etiology undetermined.  The final 
diagnoses included right arm paresis and pain, unknown 
etiology, and right arm neuropathy secondary to thoracic 
outlet syndrome.

The veteran was hospitalized in mid-1993 and late 1993 for 
treatment of PTSD.  Aside from a diagnosis of headaches, a 
neurological examination during the period of hospitalization 
in August 1993 was described as essentially normal.  The 
veteran did not have any complaints or abnormal findings 
relating to the right arm during these periods of 
hospitalization.  

On a VA examination in February 1994, the veteran again 
reported that he had pain and weakness in the right arm that 
had its inception after an appendectomy in 1990.  The veteran 
attributed the pain and weakness to the surgery, during which 
his arm apparently was not moved much.  He stated that the 
pain and weakness in the right arm had improved, but still 
did not feel quite right.  He had no specific weakness or 
significant disability.  Physical examination showed full 
strength in both upper extremities.  Deep tendon reflexes 
were normal bilaterally.  Sensory examination was normal to 
light touch and pinprick, except for an area of hypesthesia 
over the lateral aspect of the right shoulder and down the 
posterior aspect of the triceps.  Coordination was normal.  
It was indicated that the veteran had a history of numbness, 
and had some evidence of numbness on the examination 
indicative of a neuropathy of one of the cutaneous nerves 
that feed the back of the right arm.  It was felt that this 
crossed two different nerve distributions, but an atypical 
distribution was possible.

A VA neurology clinic report in February 1994 noted that the 
veteran continued to complain of problems with his right arm, 
with coldness and numbness in cold weather.  On physical 
examination, there was no weakness in the right arm, and 
reflexes were brisk and equal.  There was no atrophy or 
fasciculations in the right arm.  The right arm looked 
normal.  In July 1994, the neurology service physician 
indicated that he had seen the veteran following the 
veteran's appendectomy for complaints of numbness in the 
right arm.  The examiner indicated that, at that time, he 
thought that the veteran had a stretch injury of the brachial 
plexus.  Currently, the veteran complained of increasing pain 
in the right arm.  On physical examination, there was full 
range of motion of the right shoulder, elbow, and wrist.  
There was no atrophy or fasciculations.  There was no 
evidence of impingement.  There was only some tenderness near 
the biceps, and the examiner indicated that this did not 
appear to be tendinitis.  The examiner was at a loss to 
explain the veteran's symptoms.

On an April 1997 VA examination, the veteran's history was 
reviewed.  Sensory examination revealed a decrease to light 
touch and pinprick in both the right arm and the right leg.  
When the veteran was asked to hold his fingers together in an 
inverted fashion, the decrease in sensation became very 
inconsistent, and there was also decreased pinprick on the 
left side.  Reflexes in the upper extremities revealed a 
slight decrease of the right biceps compared to the left.  
The examiner expressed the opinion that because of the 
inconsistency on the examination there was an element of 
embellishment.  It was felt that the decrease of the right 
biceps could be consistent with a peripheral nerve problem, 
or C5-6 radiculopathy.  The examiner expressed the opinion 
that the claimed pain and paresthesia of the right arm was 
not related to the appendectomy.

On further neurological examination, the veteran indicated 
that his arm did not bother him while he was hospitalized for 
the appendectomy.  He stated that he felt the sudden onset of 
burning pain in the right arm when he opened the window of 
his car with his right hand on departing the hospital.  He 
stated that a previous electromyogram attempt had been 
unsuccessful because he was not able to tolerate the 
procedure.  The veteran also indicated that X-rays at the 
orthopedic service were unremarkable.  On physical 
examination, there was no tenderness to palpation of the 
shoulder, along the deltoid muscle region, which approximated 
the veteran's complaints of dysesthesia.  There was full 
range of motion at the shoulder and elbow, without any 
aggravation of the veteran's symptoms.  Strength in all 
muscle groups was equal bilaterally.  Sensory examination 
showed essentially total numbness by the patient's 
description of the ulnar aspect of the entire right arm and 
dorsum of the hand.  Sensation on the radial side of the 
right arm appeared to be intact to light touch.  X-rays of 
the right shoulder were normal.  The diagnostic assessment 
was burning dysesthesia of the right arm, which the veteran 
described as beginning after an appendectomy.  

The examiner stated that the description of the onset of the 
symptoms made it difficult to draw a cause-and-effect 
relationship between the surgical procedure and the 
discomfort in the arm.  The examiner stated that, although 
patients do have nerve injuries following positioning during 
a surgical procedure, it was far more typical that they would 
note such symptoms immediately, rather than four days later, 
after the surgery.  The examiner reported that it was unusual 
for someone to have been entirely asymptomatic until starting 
to do a particular activity, as described by the veteran, 
such as opening the window of the car upon his discharge from 
the hospital.  The examiner concluded that the veteran's 
history and physical examination were not consistent with 
reflex sympathetic dystrophy.  It was not clear to the 
examiner that there was an obvious pathological explanation 
of the veteran's symptoms.  

At a hearing before the Board at St. Paul, Minnesota, in July 
1997, the veteran testified that he first noticed the pain in 
the right arm on leaving the hospital.  He thought that he 
had not noticed the injury initially because he was heavily 
medicated, and he did not need to use his arms for the next 
few days.  He believed that his right arm problem began with 
the surgery.  His representative indicated that he did not 
believe that the VA examiners had the veteran's claims file 
before them when they expressed their opinions, and that they 
did not have the benefit of the clinical notes in 1990 and 
1991.  The veteran's son testified about some of the 
veteran's physical restrictions caused by the right arm 
disability.  

Subsequently, VA outpatient treatment reports were received 
for 1997, showing the veteran had had an electromyogram, 
which resulted in the diagnosis of bilateral carpal tunnel 
syndrome.  

On a VA neurological examination in September 1998, the 
neurological examiner indicated that he had followed the 
veteran since 1991 for headaches and complaints of pain and 
numbness in the right arm following an appendectomy in 1990.  
It was noted that previous neurological consultations had not 
found any positive findings.  The veteran described his 
problem in the right upper extremity as a burning, "pins-and-
needles" feeling, that was intermittent, but was present 
every day.  

On physical examination, muscle strength was normal in the 
forearms.  Detailed testing of the hands and arms revealed no 
weakness, fasciculations, or atrophy.  The veteran complained 
of decreased sensation to sharp touch in the upper arm from 
the elbows to just about mid-shoulder.  This was all over the 
right arm, and did not follow any neurological pathway.  
There was no impingement noted in the shoulders.  The 
examiner concluded that the neurological examination was 
unremarkable, or normal.  The examiner indicated that he had 
reviewed the claims file.  The examiner expressed the opinion 
that there was nothing on the examination or in his review of 
the records which suggested any kind of neurological illness 
causing the veteran's symptoms of the right upper extremity.  
There was no clinical or objective indications or signs of 
any neurological disorder, as there had been normal 
examinations for many years.  It was believed that the 
complaints relating to the right upper extremity represented 
no kind of neurological problem.  

The veteran's representative submitted a statement from 
Kenneth H. Ruf, D.C., dated in August 2000 indicating that 
the veteran had been a patient for about a month.  The 
veteran had provided a history of tingling and numbness in 
his right arm, sharp pain in his right rotator cuff, and neck 
stiffness and discomfort.  Dr. Ruf expressed the opinion 
that, based upon evaluation and the veteran's history, the 
neurological problem in the right arm was a result of the 
surgical procedure performed in 1990.  Dr. Ruf believed that 
the prolonged holding of the right arm in one position had 
produced a nerve root compression syndrome in the rotator 
cuff region. 

It is clear that the veteran was seen a few days after his 
release from a VA hospitalization for an appendectomy in 
November 1990 with complaints involving numbness in the right 
arm.  There was some decreased sensation in the right arm on 
the initial neurological examination, and it was suspected 
that he had an axillary nerve sensory abnormality secondary 
to compression during surgery.  When he was seen in July 
1991, the neurological examination was essentially normal.  
The examiner expressed the opinion that, initially, the 
veteran may have had a mild stretch to the lower brachial 
plexus.  Thereafter, subsequent neurological examinations 
failed to show objective evidence of a neurological 
disability by VA examiners.  

However, the veteran's neurological complaints did continue 
after 1991.  There was some neurological abnormality shown on 
the VA examination in 1994.  Admittedly, there have been only 
minimal subjective symptoms, which appear to be, in part, 
embellished by the veteran.  A recent VA examiner concluded 
that the veteran does not have any current significant 
neurological problem in his right upper extremity, but also, 
somewhat inconsistently, concluded that any neurological 
problem in the right upper extremity which is present, is not 
etiologically related to the surgery that occurred in 1990.  
Furthermore, several other problems with the upper 
extremities, which are bilateral, and obviously could not be 
etiologically related to any possible injury to the right 
upper extremity have been identified.  Dr. Ruf has submitted 
a recent statement to the effect that the veteran continues 
to have neurological problems in his right arm, and that such 
problems are directly related to the surgery that occurred in 
1990.  

Clearly, there is some conflict in the present evidence 
concerning whether the veteran has a current neurological 
disability of the right upper extremity, and whether any such 
current neurological disability is related to the surgery in 
November 1990.  Leaving aside the question of probable 
separate and distinct disorders affecting the same anatomical 
area, the evidence is essentially in equipoise as to whether 
the veteran did, in fact, incur some neurological damage to 
the right upper extremity from positioning of the right arm 
and right shoulder during the surgery.  The veteran's ongoing 
complaints, the findings on examination in 1991, the 
examination of 1994, and Dr. Ruf's recent opinion all support 
the conclusion that some disability resulted from the 
surgery.   There is certainly reasonable doubt presented by 
the evidence and by the initial statement of the treating 
physician in 1991 and the statement by Dr. Ruf.  

That said, it must also be noted that the extent of the 
veteran's actual, disabling manifestations of the 
neurological problem in the right arm which can be attributed 
to this injury, vice the amount of exaggeration and 
embellishment by the veteran, is a rating determination 
unrelated to the basic question, that of potential 
eligibility for a rating for compensation benefits under 
38 U.S.C.A. § 1151 if the manifestations of the disability 
are determined to be disabling under the criteria of the 
rating schedule.  Accordingly, with reasonable doubt resolved 
in the veteran's favor, the Board finds that eligibility for 
a rating for the purpose of possible compensation benefits 
for a disability residual to VA treatment involving the right 
arm under the provisions of 38 U.S.C.A. § 1151 is warranted.  



II.  Headaches

While the veteran was hospitalized, during service in 
November 1970, he complained of headaches daily, associated 
with dizziness and nausea.  Neurological examination was 
essentially normal, and the diagnosis was tension headaches.  
On a VA examination in May 1971, the veteran again complained 
of headaches.  The examination resulted in a diagnosis of 
anxiety reaction in an emotional personality process.  

When the veteran received a neurological examination in July 
1991 for complaints involving numbness in the right arm, he 
gave a history of headaches for many years. The diagnoses 
including personality disorder and tension headaches.  
Neurological examination was essentially normal.  

In August 1993, the veteran was hospitalized for evaluation 
of PTSD.  The major symptoms relating to the PTSD included 
nightmares, a startle reaction, irritability, suicidal 
ideation, and depression.  He was referred to neurology 
because his complaints included headaches.  On a neurology 
examination, the veteran reported that he had had frequent 
headaches for 15 years, and they had increased in severity in 
the last 3 to 6 months.  He noted that he had one severe 
headache a month, involving a dull, throbbing pain, with 
nausea, vomiting, and blurring of vision.  A neurology 
service outpatient treatment report the previous month had 
noted a history of chronic recurring headaches on the top of 
the head occurring 1 to 3 times weekly for many years.  The 
diagnostic impression in July 1993 was of a mixed type of 
headache pattern.  This was again noted during the 
hospitalized in August and September 1993, with the diagnoses 
being combined headaches, migraine and stress.  

On a VA examination in February 1994, the veteran reported 
that he had had emotionally difficulties after discharge from 
service in 1970.  He stated that shortly after coming home 
from Vietnam, he developed severe headaches that had 
persisted since that time.  He noted that the headaches were 
very severe, took 2 to 3 hours to peak, and would last 
several hours to all day.  He stated that he would have 
nausea with the headaches, that he would become mildly 
confused at times, and that he had visual symptomatology with 
the headaches.  He described these headaches as occurring 3 
to 4 times weekly.  Neurological examination was essentially 
normal.  The examiner expressed the opinion that the 
veteran's headaches were linked to his depression, but did 
have vascular and tension-type components.  

The veteran has been hospitalized on several occasions since 
1994.  The hospital summaries do not note any prostrating 
headaches while hospitalized.  Neurological examinations and 
clinical tests were essentially normal.  These hospital 
reports and outpatient reports relating to his PTSD treatment 
reveal continued complaints involving nightmares, 
nervousness, depression, intrusive thoughts, difficulty 
concentrating, irritability, and anger.  The VA outpatient 
treatment reports do note complaints of headaches.  

On a VA psychiatric examination in September 1998, the 
veteran's complaints of nightmares, intrusive memories, 
interference with concentration, memory problems, and 
depression were again noted.  The diagnosis was severe and 
chronic PTSD and a GAF score of 40 was noted.  

On another part of the examination in September 1998, the 
veteran gave a history of headaches for which he took 
Tylenol.  On neurological examination, the veteran reported 
that the headaches occurred 2 or 3 times weekly, lasting from 
2 hours to 5 hours, and were severe.  There were no 
associated symptoms such as double vision, blurry vision, 
numbness, tingling, or a stiff neck.  He felt better after he 
used ice, relaxation, and heat.  He stated that the longest 
that he had gone without a headache in the last few years had 
been three weeks.  Neurological examination was essentially 
normal.  The examiner expressed the opinion that there was 
nothing in the veteran's file or the current examination to 
indicate that the veteran's headaches were due to a 
neurological illness.  The examiner expressed the opinion 
that the veteran did have tension headaches.

On a VA examination in July 2000, the veteran continued to 
report that he had headaches that were often pounding.  He 
stated that he had these headaches 2 or 3 times a month.  He 
stated that he was often photophobic and had tears in his 
eyes when he had these headaches.

The veteran recently submitted a diary showing the frequency 
of his headaches for a period between November 7, 2000, and 
December 31, 2000.  During this period of time, the veteran 
reported having headaches nearly every day.  He indicated 
that these headaches were prostrating nearly half of the 
time.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
reaching the current decision regarding the proper rating for 
headaches, the Board has reviewed the veteran's medical 
records, and considered the current clinical manifestations 
of this disability.  The Board has also considered the 
question of staged ratings for headaches, considering such 
possibility under the dictates of Fenderson v. West, supra.  
As previously indicated, the Board finds that the evidence 
warrants a 50 percent evaluation for headaches, effective 
from March 26, 1993, the initial date of claim.  

Under Diagnostic Code 8100, migraine headaches, a 50 percent 
evaluation will be assigned where the headaches are very 
frequent, completely prostrating and prolonged, productive of 
severe economic inadaptability.  A 30 percent evaluation will 
be assigned where there are characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation will be assigned 
where there are characteristic prostrating attacks averaging 
1 and 2 months over the last several months.  

The present record indicates that the veteran's headaches are 
a combined form of vascular (migraine) and tension headaches.  
The veteran's PTSD with depression has been evaluated as 100 
percent disabling.  The various VA examinations describing 
the veteran's symptoms of PTSD, have concentrated on the 
veteran's nightmares, flashbacks, irritability, anger, lack 
of concentration, memory problems, and depression.  The 
rating criteria for the psychoneurotic disorder do not 
contemplate headaches.  However, it is noted that the 
headaches have been connected with the veteran's depression 
and tension.  Thus, the veteran must be evaluated for 
headaches, by considering whether his headaches are an 
essential rating component of his service-connected 
psychoneurotic disorder or whether they may be evaluated as a 
separate disease entity.  Although the descriptions differ 
somewhat from examination to examination, no examiner has 
evaluated the headaches as an integral and predominant aspect 
of the psychiatric disability.  It appears that the headaches 
present a distinct and separate symptomatology, although 
clearly related to the service connected psychoneurosis.  The 
separate and distinct symptomatology, even if associated with 
the psychoneurotic disorder, can still be provided a separate 
rating.  See Esteban v. Brown, supra.  

In rating the veteran's headaches, it is noted that the 
veteran, as a lay person, is considered competent to report 
his own symptoms and report observable facts.  Bruce v. West, 
supra.  The frequency of headaches may be ascertained from 
the history a veteran gives to his examiner.  Fenderson v. 
West, supra.  Unfortunately, there are no objective medical 
tests which can be relied upon to determine the presence, or 
severity of a headache.  

The veteran's history, as given on various examinations shown 
that he reports headaches several times weekly.  The veteran 
has provided a diary for nearly a three-month period where he 
recorded severe, prostrating headaches for nearly half of the 
days of that three-month period.  The severity of such 
headaches, as noted in 1993, continued through 2000.  Given 
the legal requirement to resolve ambiguous matters in the 
veteran's favor when the evidence is in equipoise, both the 
independent nature of the headache symptomatology, and the 
severe degree of the condition must be conceded.  In short, 
there is a reasonable basis for finding that his condition 
most closely approximates the requirements for a 50 percent 
evaluation for the entire period of time, commencing from 
date of claim, or March 26, 1993.  

In evaluating the issues on appeal, the Board has considered 
the effect of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
recently enacted implementing regulations set out at 66 Fed. 
Reg. 45,620 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159 and 3.326(a)).  The law and 
regulations have eliminated the requirement for a well 
grounded claim.  There is now an expanded duty to assist a 
claimant, including searching for and obtaining records, and 
the need to inform a claimant, what, if any further evidence 
not previously provided, is necessary to substantiate a 
claim.  In this case, the Board and the VA has met its 
expanded duty to assist the veteran, obtain necessary 
records, and inform the veteran of any evidence necessary to 
substantiate the claim.  He has added significant evidence, 
which has been extremely pertinent to the Board's 
consideration of each issue, since the appeal was remanded by 
the Court.  He has been granted potential entitlement to 
compensation benefits for the disability of the right arm, 
subject to factors such as the evaluation of the severity of 
the disability and the requirements applicable to the payment 
of monetary benefits, both of which require further action by 
the RO.  He has also been granted a 50 percent evaluation for 
headaches, the maximum schedular criteria for this 
disability.  Thus, he has been granted the benefits sought on 
appeal, and there is no apparent need for further development 
or anything to be gained by requesting further 
substantiation.  


ORDER

Eligibility for compensation benefits for a disability of the 
right arm under the provisions of 38 U.S.C.A. § 1155 is 
established.  Entitlement to a 50 percent evaluation, the 
maximum schedular criteria for headaches, is established.  
The benefits sought on appeal are granted, subject to the 
factors noted above with regard to the payment of monetary 
benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

